Case 4:18-cV-40206-TSH Document 1 Filed 12/14/18 Page 1 of 25

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
CENTRAL DIVISION

 

TERESA KLEYA, :
PLAINTIFF, : Docket No.:

V.

KARL STORZ ENDOVISION, INC.,

 

 

and JODI PECK,
DEFENDANTS.
COMPLAINT AND JURY DEMAND
Nature of the Case
l. This is an action for declaratory judgment, permanent injunctive relief and

damages for injuries to Plaintiff as a result of Defendants’ unlawful employment
practices in violation of the Family & Medical Leave Act (hereinafter the
“FMLA”), the Americans With Disabilities Act (the “ADA”,) the Massachusetts
Fair Employment Practices Act (“l\/I.G.L. c. 15 lB”), and the ann-retaliation
provisions of the l\/lassachusetts Workers’ Compensation Act (“M.G.L. c. 152”).
2. For more than fifteen (15) years, l\/lrs. Kleya (“l\/lrs. Kleya” or “Plaintiff”), Was an
employee in good standing and Without discipline of Defendant Karl Storz
(“Defendant Karl Storz”). In 2017, l\/lrs. Kleya asserted her rights to leave under
the lavv. Almost immediately after taking leave and otherwise asserting her legal
rights, the tone of Mrs. Kleya’S Workplace changed and Defendants subjected her
to a campaign of harassment and retaliation, including: ignoring her, transferring

her to a more physically demanding position; forcing her to stand during her

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 2 of 25

entire eight (8) hour shift; subjecting her to harassment, including frequent and
unwarranted criticism; refusing to process her grievance; and placing her on an
unwarranted Performance Improvement Plan. Ultimately, the Defendants forced
l\/lrs. Kleya to quit the job she loved because of her disability, despite her
continued hard work and dedication, despite her rights under FMLA, and/or in
retaliation for asserting her rights under the FMLA, the ADA, M.G.L. c. 151B
and M.G.L. c. 152. As a result of these unlawful actions, Mrs. Kleya suffered
damages

The Parties
Mrs. Kleya is an individual residing in Southbridge, Worcester County,
Massachusetts, at all times relevant to this action. She is fifty-five (55) years of
age, suffered a workplace injury and has a condition(s) that qualified as a
disability and/or serious medical condition
Defendant KARL STORZ Endovision, lnc.’s (“Defendant Karl Storz” or
Defendant Company) principal office is located at 91 Carpenter Hill, Charlton,
Worcester County Massachusetts. Defendant Karl Storz is a global manufacturer
and distributor of endoscopes, medical instruments, and devices.
Defendant Jodi Peck (Defendant Peck) is, on information and belief, a resident of
Dudley, Worcester County, Massachusetts. Defendant Peck worked at Defendant
Company as a Supervisor of l\/Iaterial Control.
Mrs. Kleya was as an employee of Defendant Karl Storz within the meaning of
the FMLA, the ADA, M.G. L. c. 151B and l\/I.G.L. c. 152 at all times described in

this Complaint and Jury Demand (“Complaint”).

7.

10.

11.

12.

13.

14.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 3 of 25

Defendant Karl Storz at all times described in this Complaint was l\/Irs. Kleya’s
employer within the meaning of the FMLA, the ADA, M.G.L. c. 151B and
M.G.L. c. 152.
Defendant Peck at all times described in this Complaint was a person within the
meaning ofthe M.G.L. c. 151B.

Jurisdiction and Venue
Federal jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331.
Supplemental jurisdiction over Plaintiff` s state law claims is invoked pursuant to
28 U.S.C. § 1367.
Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c) in that all
parties reside in and a substantial part of the events or omissions giving rise to the
claims occurred in Worcester County, Massachusetts.
On or about April 29, 2018, the Plaintiff filed a proper and timely charge of
discrimination with the Equal Employment Opportunity Commission (“EEOC”),
Which charge was cross-filed the Massachusetts Commission Against
Discrimination (“MCAD”).
Plaintiff notified the MCAD and the EEOC that she would be removing her case
and filing in federal court. The MCAD issued a dismissal, on or about September
25 , 2018. The EEOC issued a dismissal, on or about October 24, 2018. Those
dismissals are attached hereto as EXhibit A.

All administrative and jurisdictional prerequisites to suit have been satisfied

 

15.

16.

17.

18.

19.

20.

21.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 4 of 25

_I§\_§_t§
Mrs. Kleya began working for Defendant Company on or about April 10, 2002 as
a Stockroom Coordinator.
Among other conditions, l\/lrs. Kleya was diagnosed with Scoliosis as a child and
has a degenerative disc disease. ln 2017, she`was diagnosed with anxiety and
depression
Mrs. Kleya performed her duties in a satisfactory fashion From her hire in 2002
until November 2017, l\/[rs. Kleya had never been written up or formally
discipline
During those fifteen years, Mrs. Kleya consistently received positive performance
reviews and obtained merit raises.
As of 2011, Mrs. Kleya realized the physical demands of this position were taxing
on her body and aggravating her Scoliosis and degenerative disc disease.
Per company policy, Mrs. Kleya bid out of the materials group in or about
December 2011. She bid into a position as the l\/Ianufacturing Coordinator in the
Video Department. This job was less physically demanding
As the Manufacturing Coordinator, l\/lrs. Kleya was responsible for creating,
releasing and confirming stock into scope building product; consuming inventory;
detecting and remedying discrepancies; daily cycle counting with expectation to
find root cause and correction of inventory and bill of material issues; compiling a
bill of maintenance; and fixing and reporting any errors. l\/lrs. Kleya would also
pick up and deliver parts around the building. Most of her duties were performed

seated at her work station on a computer.

22.

23.

24.

25.

26.

27.

28.

29.

30.

31.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 5 of 25

In or about May 2017, Mrs. Kleya applied and was approved for leave under the
Fl\/ILA.

Prior to Mrs. Kleya’s FMLA leave, Defendants informed her that upon her return
from leave she would be transferred to the Manufacturing Coordinator ll position
in the Materials Group and that all Coordinators, including Mrs. Kleya, must
report to a different supervisor, Defendant Peck.

Defendant Peck worked as a Supervisor of Material Control.

Mrs. Kleya returned from medical leave on or about June 7, 2017.

When Mrs. Kleya returned from leave, she was informed that She must report to
Defendant Peck, her new direct supervisor

Defendants’ statement that all Coordinators would be required to report to
Defendant Peck was false. Mrs. Kleya was the only Coordinator required to report
to Defendant Peck.

Rob Grendell, a peer of Mrs. Kleya, later volunteered to work with Defendant
Peck.

Upon information and belief, other than Mr. Grendell and Mrs. Kleya no other
Coordinators were transferred solely under Defendant Peck’s supervision

Upon information and belief, no other Coordinators on the day shift (other than
Mrs. Kleya and Mr. Grendell) have been transferred under Defendant Peck’s
supervision to date. Upon information and belief, only two Coordinators on the
second shift report to Defendant Peck for part of their shift.

Defendant Peck treated Mrs. Kleya with hostility from the moment l\/Irs. Kleya

began reporting to her. Defendant Peck engaged in artifice and scheme to drive

32.

33.

34.

35.

36.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 6 of 25

Mrs. Kleya’s out of Defendant Company. Defendant Peck sent Mrs. Kleya
contradictory instructions and would attempt to discipline her when Mrs. Kleya
followed one of the directions For example, Defendant Peck told Mrs. Kleya to
immediately inform her when certain events arose, and then she also told Mrs.
Kleya not to email her except on Tuesdays and Thursdays.

Defendant Company inappropriately coded a portion of Ms. Kleya’s FMLA time.
Further, upon Mrs. Kleya’s return from FMLA leave, Defendants made changes
to Mrs. Kleya’s job that caused her physical pain and emotional distress and
aggravated her medical condition and disabilities

The Manufacturing Coordinator ll position in the Materials Group is more
physically demanding than the Materials Coordinator position in the Video
Department.

As part of Mrs. Kleya’s new duties in the l\/Iaterials Group, she was forced to
deliver parts around the Video and Mono/Vert department pushing a large,
unwieldy cart built by Defendants The cart was over fifty (50) pounds and carried
a computer monitor, laptop computer, printer, and two metal bin rails with plastic
bins containing part. When transporting the parts, Mrs. Kleya had to maneuver
this heavy cart in and through aisles, following set routes

Upon information and belief, “ESI” is an Early System Intervention department at
Defendant Karl Storz meant to minimize injuries to Defendant Company’s
employees Upon information and belief, ESI had not been consulted in the design

and crafting of the cart, although it should have been

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 7 of 25

37. l\/Irs. Kleya took approved FMLA leave in or about September 2017 for
bronchitis

38. After Mrs. Kleya’s leave, Defendant Company told her that it was planning to
change its leave policy to require employees to use their sick time while on
FMLA leave. Defendant Company informed her that it was charging her vacation
time for the time she was out on FMLA leave.

39. Mrs. Kleya showed Defendant Company the only FMLA policy that had been
distributed to employees, which stated employees did not have to use vacation
time while on approved FMLA leave. Defendant Company eventually relented
and did not take away vacation time for this leave.

40. Prior to her FMLA leave, for more than 5 years, Mrs. Kleya was permitted to sit
while performing work at her work station

41. After her Fl\/ILA leave, Mrs. Kleya was required to stand for her entire shift.

42. Despite Mrs. Kleya’s repeated requests that she have a stool to sit or lean against,
Defendant Peck refused to permit l\/Irs. Kleya a stool. Defendant Peck justified
this refusal by stating that it was not safe to put a stool in her location

43. There was no business reason Mrs. Kleya’s computer needed to be in a location
that precluded the use of a stool.

44. Mrs. Kleya repeatedly asked that her work station be moved so that she could use
a stool. Defendant Peck refused, stating Mrs. Kleya’s position does not “require”
that she be seated.

45. l\/Irs. Kleya was the only Coordinator forced to stand for her entire shift each day.

46. A large portion of Mrs. Kleya’s duties were conducted stationary at her computer.

47.

48.

49.

50.

51.

52.

53.

54.

55.

56.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 8 of 25

There is no work-related reason that she needed be standing while at her
computer.

Mrs. Kleya requested a fatigue mat to relieve the strain on her legs, back and feet.
Defendants failed to provide this mat for months

On or about November 29, 2017, Mrs. Kleya suffered an injury when pushing the
cart performing her duties For weeks, she suffered from back spasms and leg
cramps

On or about November 30, 2017, Mrs. Kleya told the acting Stockroom Lead she
could not push the cart anymore because it had and was continuing to injure her.
Mrs. Kleya also talked to Defendant Peck about her injury. Defendant Peck stated
She needed to consult with Human Resources about this and would get back to
Mrs. Kleya.

Defendants’ treatment of Mrs. Kleya worsened over this time.

Defendants had Mrs. Kleya complete an injury report and scheduled her to see the
company’s preferred Workers’ Compensation doctor.

The Workers’ Compensation doctor sent Mrs. Kleya for X-rays. Defendants
required Mrs. Kleya to use her personal health insurance

The Workers’ Compensation doctor placed Mrs. Kleya on light -duty, including
prescribing that she not push or pull the cart, or lift more than ten (10) pounds
The doctor also recommended that Mrs. Kleya sit every two (2) to three (3) hours
Defendant Company has a policy requiring employees to report incidents of

harassment The policy states the company will thoroughly investigate the

57.

58.

59.

60.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 9 of 25

complaint and the persons involved will be apprised of a determination if
appropriate

On or about December 7, 2017, Mrs. Kleya met with Human Resources employee
Jessica Barnes to request file a grievance regarding Defendants treatment of her.
Human Resources refused to accept the complaint Ms. Barnes refused to
investigate the complaint She directed Mrs. Kleya back to Defendant Peck, an
individual Mrs. Kleya felt was harassing her.

Ms. Barnes refused to file the grievance and referred Mrs. Kleya back to Ms.
Barnes.

Ultimately, on or about December 20, 2017, the Workers’ Compensation doctor
placed Mrs. Kleya on permanent modified duty of no lifting more than 10 pounds,
no pushing or pulling, no reaching, and a recommendation of stretching every
hour.

Almost immediately after taking leave, as well as filing her internal and Workers’
Compensation complaints, the tone of Mrs. Kleya’s workplace changed and
Defendants subjected her to retaliation because of her complaints, including:
ignoring her; comparing her unfavorably to Mr. Grendell; discriminating against
her; transferring her to a more physically demanding position; forcing her to stand
for her entire shift; engaging in a campaign designed to cause her to quit or to
support her termination; subjecting her to unreasonable and unwarranted
criticism; failing to timely provide a fatigue mat; and placing her on an

unwarranted Performance Improvement Plan.

61.

62.

63.

64.

65.

66.

67.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 10 of 25

Defendants changed Mrs. Kleya’s entry into the building, stating the door was too
heavy for her restrictions Defendants also required that she not use the bathroom
in her area. The bathroom they required her to use required a long walk and use of
an elevator.

Defendant Peck and l\/ls. Barnes issued Mrs. Kleya a Performance lmprovement
Plan (PIP) on or about January 2, 2018. The PIP accused her of not properly
executing standard work, communicating, or “teaming.”

This PIP was not reflective of her performance The PIP falsely and negatively
rated her performance

Because the PIP was false, Mrs. Kleya declined to sign it. She told Defendants
that she had documentation supporting her assertions that the PlP contained false
information and was retaliatory Defendants stated any evidence would not
change the PIP. Defendants refused to look at her documentation on both January
2, 2018 and January 3, 2018.

Defendant Peck and Ms Barnes stated the meeting would resume at 1:30 p.m. the
next day and they would inform Mrs. Kleya whether the PIP would stand.

On January 3, 2018, Defendant Peck and Barnes informed l\/lrs. Kleya the PIP
would stand and reiterated that they did not want to look at the evidence

Mrs. Kleya told Defendants she felt this unwarranted PIP was further harassment
and retaliation due to her disability and assertion of her rights, including taking
leave time Mrs. Kleya reminded Ms. Barnes that in December Mrs. Kleya had
requested to file a grievance in response to Defendant Peck’s harassment and

retaliation, but l\/ls Barnes had refused to process it.

10

 

68.

69.

70.

71.

72.

73.

74.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 11 of 25

l\/lrs. Kleya stated that she felt she was being set up since she had been transferred
to Defendant Peck in a more physically demanding position in May 2017, after
taking approved leave and requesting accommodation

Mrs. Kleya asked Defendants to reconsider the PIP, or she would have no choice
but to give her two weeks’ notice Since Defendants were discrimination and
retaliating against her, and human resources was endorsing this treatment, Mrs.
Kleya felt she had no choice but to resign

Defendants would not reconsider and maintained their refusal to view Mrs.
Kleya’s proof that the PIP was unwarranted They refused to offer options to her
resignation

On or about January 3, 2018, l\/Irs. Kleya felt she had no option but to resign She
resigned offering two weeks’ notice She noted in her resignation letter that she
did not want to resign

Defendants called Mrs. Kleya on January 3, 2018 and told her not to come back to
work. She was paid for her two weeks’ notice through January 17, 2018.

Mrs. Kleya contacted Defendant’s President, Bruce Watkins. She explained to
him that she did not want to quit, as well as what had led her to that point. Rather
than resolving the issues or agreeing to review her proof, he referred her back to
his subordinate Ms. Barnes ~ who had presented l\/Irs Kleya with the PIP and did
not want to hear her information

Mrs. Kleya sent Ms. Barnes an email with more information Despite having
access to all the information that Mrs. Kleya described to her, Ms. Barnes did not

reinstate Mrs. Kleya’s position

11

75.

76.

77.

78.

79.

80.

81.

82.

83.

84.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 12 of 25

Ms. Barnes reiterated that Mrs. Kleya had resigned and was no longer an
employee
Defendants’ treatment of Mrs. Kleya was in marked contrast to the treatment of
her coworkers who had not taken protected actions and were not disabled
Mrs. Kleya was constructively discharged for asserting her legal rights
Defendants did not follow Defendant Company’s written policies regarding
grievances, leave, retaliation, discrimination and disability accommodation in
regard to Mrs. Kleya.
Mrs. Kleya’s work environment was pervaded by harassment and abuse, resulting
in intimidation humiliation and stigmatization lt posed a formidable barrier to
her full participation in the workplace The working conditions were so difficult
and unpleasant as to be intolerable and Mrs. Kleya reasonably felt forced to
resign This treatment was humiliating and caused her to experience significant
anxiety.
Defendants actions resulted in the constructive discharge of Mrs. Kleya.

The Defendants ’ Motivaz‘ion
The ostensible reason for the Plaintiff` s dismissal was pretextual
The Defendants’ conduct, as more particularly set forth above, was willful and
knowing.
The Defendants’ conduct, as more particularly set forth above, was intended to
and did harm the Plaintiff.
The Defendants’ conduct, as more particularly set forth above, has caused the

Plaintiff to suffer emotional distress, and continues to do so.

12

85.

86.

87.

88.

89.

90.

91.

92.

93.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 13 of 25

The Defendants’ conduct, as more particularly set forth above, was made with the
knowledge and intent to violate state and federal law.

The Defendants’ conduct, as more particularly set forth above, was carried out
with malice

The Defendants’ conduct, as more particularly set forth above, was outrageous
and egregious and warrants condemnation and deterrence

COUNT I: Violation of the Familv and Medical Leave Act,
29 U.S.C. § 2601, et seq. Against Defendant Karl Storz

Plaintiff reiterates the allegations of the foregoing paragraphs l through 87 and
incorporates them by reference herein

Defendant Karl Storz is an employer under the FMLA, 29 U.S.C. § 2611(4), and
subject to its provisions

The Plaintiff`s conditions of bronchitis, Scoliosis, degenerative disc disease and
the injuries suffered from her workplace injury on or about November 29, 2017,
which resulted in a period of incapacity followed by continuing treatment
constituted a serious health condition pursuant to 29 U.S.C. § 2611(11).

The Plaintiff’ s ongoing conditions of anxiety and depression all of which at times
necessitated absences from work, constituted one or more serious health
conditions pursuant to 29 U.S.C. § 2611(11).

As outlined above, Defendant Karl Storz knew or should have known that Mrs.
Kleya has a qualifying condition under the FMLA.

Under the Fl\/ILA, 29 U.S.C. § 2612, Plaintiff was entitled to take up to 12 weeks

of intermittent leave during any 12-month period

13

94.

95.

96.

97.

98.

99.

100.

101.

102.

103.

104.

105.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 14 of 25

Defendant Karl Storz had a duty to refrain from interfering with, restraining,
and/or denying the exercise or the attempt to exercise Plaintiff’ s rights under 29
U.S.C. §§ 2611, et seq.

As more particularly described above, Defendant Karl Storz interfered with the
Plaintiff’ s exercise of her rights under FMLA.

The interference described above violated the Plaintiff’ s rights under the FMLA.
Plaintiff suffered damages as a result of these unlawful acts

Defendant Karl Storz is liable to the Plaintiff for violating her rights under the
FMLA, 29 U.S.C.§ 2612.

COUNT II: Retaliation for Use of the Familv and Medical Leave Act,
29 U.S.C. § 2601, et seq. Against Defendant Karl Storz

Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 99 and
incorporates them by reference herein

Defendant Karl Storz was aware of Plaintiff" s protected activities

By retaliating against Plaintiff in divers ways as more particularly described
above, Defendant Karl Storz retaliated against Plaintiff for exercising her rights
under the Fl\/ILA.

Retaliation for the exercise of rights protected by the FMLA is a violation of law.
29 U.S.C. § 2615(a).

Plaintiff suffered damages as a result of this unlawful conduct.

Defendant Karl Storz’s conduct in retaliating against the Plaintiff for the exercise
of her rights under FMLA was willful and intentional

Defendant Karl Storz is liable to the Plaintiff for violating her rights under the

FMLA, 29 U.S.C.§ 2612.

14

106.

107.

108.

109.

110.

lll.

112.

113.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 15 of 25

COUNT III: Violation of Americans With Disabilities Act,
42 U.S.C. § 12101, et seq.: Failure to Accommodate
Against Defendant Karl Storz

Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 105 and
incorporates them by reference herein

Plaintiff was, at all times, a qualified individual with a disability who was able to
perform the essential functions of her position with or without accommodation
Plaintiff suffered from ongoing impairments including, Scoliosis, degenerative
disc disease, anxiety and depression These impairments at times necessitated
absences from work, required ongoing medical treatment and substantially
impaired her ability to think, concentrate, walk and/or work (among other major
life activities).

Plaintiff’ s condition constituted a disability under the ADA, as amended, 42
U.S.C. § 12101, et seq.

Defendant Karl Storz had notice of l\/lrs. Kleya’s disabilities and need for
accommodation

Defendant Karl Storz had a duty to provide Plaintiff with reasonable
accommodations that did not impose an undue hardship

On multiple occasions, Plaintiff made requests for reasonable accommodation
including requesting a chair while at her computer, requesting not to push the cart,
requesting a fatigue mat to stand on and leave Defendant Karl Storz delayed or
outright denied each of these requests

These accommodations were reasonable and would not have caused Defendant

Karl Storz’s undue hardship

15

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 16 of 25

114. Further, Defendant Karl Storz failed to engage with Plaintiff in an interactive
dialogue in good faith.
115. The Plaintiff has suffered damages as a result of Defendant Karl Storz’s violations
of law set forth above
116. Defendant Karl Storz is liable for the violations of law set forth above
COUNT VI: Violation of Americans With Disabilities Act,

42 U.S.C. § 12101. et seq.: Discrimination and Retaliation
Against Defendant Karl Storz

117. Plaintiff reiterates the allegations of the foregoing paragraphs l through 116 and
incorporates them by reference herein

118. Defendant Karl Storz discriminated against the Plaintiff on account of her
disability by, inter alia, ignoring her; comparing her unfavorably to Mr. Grendell;
discriminating against her; transferring her to a more physically demanding
position; forcing her to stand for her entire shift; engaging in a campaign designed
to cause her to quit or to support her termination; subjecting her to unreasonable
and unwarranted criticism; failing to timely provide a fatigue mat; and placing her
on an unwarranted Performance lmprovement Plan as more particularly
described above

119. Defendant Karl Storz had notice of the Plaintiff’ s disability and of her protected
activities Defendant Karl Storz’s unlawful conduct, described herein was
motivated by Plaintiff s disability and her protected activities

120. In the alternative, Defendant Karl Storz regarded the Plaintiff as having a
disability, and discriminated against her on account of its perception that the

Plaintiff’ s condition constituted a disability as defined by the ADA, as amended

16

121.

122.

123.

124.

125.

126.

127.

128.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 17 of 25

Defendant Karl Storz had a duty to refrain from discriminating against the
Plaintiff on account of her disability or perceived disability

The Plaintiff suffered damages as a result of Defendant Karl Storz’s violations of
law.

Defendant Karl Storz is liable for the violations of law set forth above

Defendant Karl StorZ’s acts of discrimination against the Plaintiff, as more
particularly described above, were made with malice or with reckless indifference
to Mrs. Kleya’s federally protected rights

COUNT V: Violation of Mass. Gen. LaWs c. 151B, § 4(16),
Handicap Discrimination Against Defendant Karl Storz

Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 124 and
incorporates them by reference herein

Plaintiff was, at all times, a qualified individual with a handicap who was able to
perform the essential functions of her position with or without accommodation
Plaintiff s condition(s) constituted a handicap(s) under Mass. Gen. Laws c. 151B,
§ 4(16).

Defendant Karl Storz discriminated against the Plaintiff on account of her
handicap by, inter alia, ignoring her; comparing her unfavorably to Mr. Grendell;
discriminating against her; transferring her to a more physically demanding
position; forcing her to stand for her entire shift; engaging in a campaign designed
to cause her to quit or to support her termination subjecting her to unreasonable
and unwarranted criticism; failing to timely provide a fatigue mat; and placing her
on an unwarranted Performance lmprovement Plan as more particularly

described above

17

129.

130.

131.

132.

133.

134.

135.

136.

137.

138.

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 18 of 25

The Defendants’ harassment and constructive discharge of Plaintiff were
motivated by Plaintiff` s disability and protected activities

ln the altemative, Defendant Karl Storz regarded the Plaintiff as having a
handicap or impairment as defined by Mass. Gen. Laws c. 151B, § 1(17), and
discriminated against her on the basis of that~perception.

Defendant Karl Storz had a duty to refrain from discriminating against the
Plaintiff on account of her handicap or on account of a perceived handicap.
Defendant Karl Storz had a duty to provide Plaintiff with reasonable
accommodations that did not impose an undue hardship.

On multiple occasions, Defendant Karl Storz denied or unreasonable delayed
Plaintiff’ s requests for reasonable accommodation including her requests to sit
while at her computer, to not push the cart, for a fatigue mat to stand on, and for
leave Defendant Karl Storz delayed or outright denied each of these requests
These accommodations were reasonable and would not have caused Defendant
Karl Storz undue hardship.

Further, Defendant Karl Storz failed to engage with Plaintiff in an interactive
dialogue in good faith.

The Plaintiff has suffered damages from the violations of law set forth above
Defendant Karl Storz is liable for the violations of law set forth above
Defendant Karl Storz’s acts of discrimination against the Plaintiff, as more
particularly described above, were outrageous or egregious and warrant
punishment

COUNT VI: Violation of Mass. Gen. LaWs c. 151B, 8 4(4),
Retaliation Against All Defendants

18

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 19 of 25

139. Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 138 and
incorporates them by reference herein

140. As outlined above, the Defendants constructively discharged, retaliated and
discriminated against Plaintiff because she opposed the Defendants’ violation of
her rights under l\/lass Gen. Laws c. 151B, § 4.

141. The Plaintiff has suffered damages from the violations of law set forth above

142. The Defendants are liable for the violations of law set forth above

143. The Defendants’ acts of discrimination against the Plaintiff, as more particularly
described above, were outrageous or egregious and warrant punishment

COUNT VII: Violation of Mass. Gen. Laws c. 151B, §4(4A). Coercion,
Intimidation, Interference and Threats Against Defendant Peck

144. Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 144 and
incorporates them by reference herein

145. As outlined above, Defendant Peck coerced, intimidated, and threatened Plaintiff
for, and interfered with Plaintiff’ s exercise and enjoyment of her rights to a
reasonable accommodation and to be free from discrimination and retaliation

146. The Plaintiff has suffered damages from the violations of law set forth above

147. Defendant Peck is liable for the violations of law set forth above

148. Defendant Peck’s acts of discrimination against the Plaintiff, as more particularly
described above, were outrageous or egregious and warrant punishment

COUNT VIII: Violation of Mass. Gen. Laws c. 151B, § 4(5),
Aiding and Abetting Against Defendant Peck

149. Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 148 and

incorporates them by reference herein

19

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 20 of 25

15 0. As outlined above, Defendant Peck aided, abetted, incited, compelled or coerced
the doing of acts forbidden under Mass. Gen. Laws c. 151B.

151. The Plaintiff has suffered damages from the violations of law set forth above

152. Defendant Peck is liable for the violations of law set forth above

153. Defendant Peck’s acts of discrimination against the Plaintiff, as more particularly
described above, were outrageous or egregious and warrant punishment

COUNT IX: Violation of Mass. Gen. LaWs c. 152, § 75B(2),
Retaliation for Workers’ Compensation Against Defendant Karl Storz

154. Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 153 and
incorporates them by reference herein
155. Defendants were aware that Plaintiff engaged in activity protected by the
Workers’ Compensation Act.
156. As outlined above, the Defendants terminated and discriminated against Plaintiff
because she engaged in activity protected by the Workers’ Compensation Act.
157. The Plaintiff has suffered damages from the violations of law set forth above
158. The Defendants are liable for the violations of law set forth above
WHEREFOR, Plaintiff prays the court to:
a. Adjudge Defendant Karl Storz liable for the violations of law set forth
in Count 1.
b. Adjudge Defendant Karl Storz liable for the violations of law set forth
in Count ll.
c. Adjudge Defendant Karl Storz liable for the violations of law set forth

in Count IIl.

20

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 21 of 25

d Adjudge Defendant Karl Storz liable for the violations of law set forth
in Count IV.

e. Adjudge the Defendant Karl Storz liable for the violations of law set
forth in Count V.

f. Adjudge the Defendants liable for the violations of law set forth in
Count Vl.

g. Adjudge Defendant Peck liable for the violations of law set forth in
Count Vll.

h. Adjudge Defendant Peck liable for the violations of law set forth in
Count VIII.

i. Adjudge Defendant Karl Storz liable for the violations of law set forth
in Count IX.

j. Award the Plaintiff lost wages, benefits and other economic losses
according to law.

k. Award the Plaintiff damages for emotional pain and suffering
according to law.

l. Award the Plaintiff liquidated damages, as provided by law.

m. Award the Plaintiff punitive damages, as provided by law.

n Award the Plaintiff pre- and post-judgement interest, according to law.

o. Award the Plaintiff her costs and reasonable attorneys’ fees, as
provided by law.

p. Grant the Plaintiff such additional relief, including equitable relief, as

the court deems reasonable and proper.

21

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 22 of 25

DEMAND FOR JURY TRIAL

Plaintiff requests a trial by jury on her claims

Dated: December 14, 2018

22

Respectfully submitted,
TERESA KLEYA,
By her attorney,

/s/ Melissa A. Pomfred
Melissa Pomfred (BBO# 665682)
melissa@pomfredlaw.com
Pomfred Law Offices, PLLC
5 East Street
Franklin, MA 02038
P: (508) 321-7859
F: (508) 321-9333

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 23 of 25

EXHIBIT A

23

Case 4:18-cV-4O206-TSH Document 1 Filed 12/14/18 Page 24 of 25

THE CoMMonEALTH or MASSACHUSETTS

CoMMlssIoN AGAINST DIsCRIMrNATIoN
One Ashburton Piace, Boston, MA 02108

Phone: (617)994»6000 rax: (617)994_6024

 

~ DISMISSAL -
TO: Teresa Kleya Case: Teresa Kleya v. Karl Storz Endovision,' Inc., Jodi
284 North Woodstock Road Peck
Southbridge, MA 01550 ~ MCAD Docket Number: 18BEM02486

EEOC Number: 523-2018-00478
Investigator: Ying Mo

Your complaint has been dismissed for the following reasons:

il
[l
ll

ll

il

ll

[l’

[Xl

The facts alleged fail to state a claim under any of -the statutes the Comrnission enforces
Respondent employs fewer than the required number of employees

Your complaint Was not timely fried with the Commission, i.e. you waited too long after the date(s) of the
alleged discrimination to file Because it was filed outside the time limit prescribed by law, the Commission
cannot investigate your allegations

You failed to provide requested information failed or refused to appear or to be available for necessary
interviews/conferences or otherwise refused to cooperate to the extent that the Commission has been unable
to resolve your complaint You have had more than 30 days in which to respond to our written request

The Commission’s efforts to locate you have been unsuccessful You have had at least 30 days in which to
respond to a notice sent to your last known address

The Respondent has made a reasonable settlement, offering full relief for the harm you alleged 30 days
have expired since you received actual notice of this settlement offer.

The Comrnission issues the following determination Based upon the Comrnission’s investigation the
Commission is unable to conclude that the information obtained establishes a violation of the statutes This
does not certify that the Respondent is in compliance with the statutes No finding is made as to any other
issues that might be construed as having been raised by this complaint

Other (briefly State) Complainant through counsel wish to withdraw claim to tile in court.

UL\/.»<./a J/€¢o;?fl_ ,:/{Z_§ A/§/_

 

 

Sunila Thomas George/ {/q_ Date

lnvestigating Commissioner /L{

Cc:

Karl Storz Endovision, Inc.

Attn: Director of Human Resources
91 Carpenter Hill

Charlton, MA 01507

_ MCAD Docket Number 18BEM02486, Dismissal without Appeal Rights . Page l

Case 4:18-cv-40206-TSH- Document 1 Filed 12/14/18 Page 25 of 25

 

 

EEoc ram 161-13111/161 U.S. EQUAL EMFLOYMENT OPPORTUN|TY COMMlSSiCN
' NoTicE oF RleHT To SuE (lssqu orr REouEsr)
To: Teresa F. Kleya From: Boston Area Office
284 N Woodstock R:i John F. Kennedy Fed Bldg
Southbridge, MA 01550 Government Ctr, Room 475

Boston, MA 02203

 

1
On behalf of person(s) aggrieved whose identity is
CONF/DENTi.¢iL (29 CFR §1601.7(8))

 

EEOC Representative Telephone No.

 

EEoc charge No. §
1 Edward J. Ostoiski,
523-2018-00478 investigator (617) 565-3214

(See also the additional information enclosed with this form )
NoT\cE To THE PERSON AGG 1EvED:

Title Vii of the Civii Righ Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic information Nondiscrimination
Act (GiNA): This is your N tice of Right to Sue, issued under Tiiie Vli, the ADA or G|NA based on the above-numbered charge it has
been issued at your reques . Your lawsuit under Tiiie Vli, the ADA or GlNA must be filed in a federal or state court WiTHiN 90 DAYS
of your receipt of this not ce; or your right to sue based on this charge will be lost (T he time limit for filing suit based on a claim under
state law may be different.)

More than 1 0 days have passed since the filing of this charge

i_ess than ‘l days have passed since the filing of this charge, but l have determined that it is unlikely that the EEOC will
be able to c plete its administrative processing within 180 days from the filing of this charge

The EEOC i terminating its processing of this charge

l]E l§l[l

The EEOC iii continue to process this charge

Age Diecrimination in E ployment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was died until

90 days after you receive tice that we have completed action on the chargel in this regard the paragraph marked below applies to
your case: 1

l:l

The EEOC ii closing your case Therefore your lawsuit under the ADEA must be filed m federal or state court WlTHiN
90 DAYS of jyour receipt of this Notice Otherwise your right to sue based on the above-numbered charge will be lost
l

[l

The EEOC 1 tcontinuing its handling of your ADEA case However ii 60 days have passed since the filing of the charge
you mayi f le uit in federal or state court under the ADEA at this time

in federal or state court wl n 2 years (3 years for willful violations) of the alleged EPA underpayment This means that backpay due for
any violations that occur ed more than 2 ears 3 ears before you file suit may not be collectible

 

Equal Pay Act (EPA): Yo'? already have the right to sue under the EPA (i` ling an EEOC charge 13 not required ) EPA suits must be brought

On behalf of the Commissicn

” K&M€fr£ 2459 ncr 2 1 2011

if you file suit, based on thij charge. please send a copy of your court complaint to this ofhce.

 

Enclosur_es(s) Feng K_ An’ (Date Mailed)
1 Area Office Director
CC: Laurie F. Rub‘n, Esq. Meiissa Pomfred, Esq.
Prince Lobel ye, LLP POMFRED LAW OFFiCES
One internati nai Place 5 East Street
Suite 3700 Frani<iin, NlA 02038

Boston, MA 0 110

